Citation Nr: 0820443	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-37 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which denied the benefits sought on appeal.  In September 
2006, the veteran testified before the Board by video 
conference from the RO.  In June 2007, this matter was 
remanded by the Board to the RO for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's hypertension was incurred in or aggravated by his 
active service or manifested to a compensable degree within 
one year following his separation from service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In May 2004, prior tot the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  In November 2007 and February 2008, the veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, pursuant to the Board's remand of June 
2007, a VA medical examination pertinent to the claim was 
obtained in July 2007.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  History of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  
History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (2007); 38 U.S.C.A. 
§ 1111 (West 2002).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b) (2007).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398 (1995) (presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Temporary or intermittent flare-ups are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Hunt v. Derwisnki, 1 Vet. App. 292 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension.

The veteran contends that he has hypertension which pre-
existed service and was aggravated by service.

Hypertension is defined as a diastolic blood pressure of 
predominantly 90 or greater.  Isolated systolic hypertension 
means that the systolic blood pressure is predominantly 160 
or greater with a diastolic blood pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2007).

The veteran's service medical records include a July 1967 
entrance examination report reflects that the veteran's 
reported history of nose bleeds and claimed to have had in 
the past or currently have high or low blood pressure.  The 
report of the clinical examination notes a "normal" 
vascular system and a blood pressure reading of 138/86. 

Additional service medical records include a narrative 
summary dated in November 1967 which shows that the veteran 
was hospitalized for an episode of epistaxis and fainting and 
was diagnosed as hypertensive.  A January 1968 narrative 
provides a history of high blood pressure in 1965 and 1966 
diagnosed by his private physician.  Blood pressure readings 
done in November 1967 were 157/96, 138/90, and 140/110.  He 
was then referred to the Medical Clinic for a hypertensive 
workup.  Physical examination revealed blood pressure of 
160/110 in both upper extremities.  His condition was 
diagnosed as benign essential vascular hypertension and the 
physician determined that the condition was not aggravated by 
service.  He was found to be unfit for induction, but fit for 
retention on active duty and was eligible to apply for 
separation.

Private medical records dated from March 2002 to November 
2005 reflect blood pressure readings from 120/84 to 164/98.

VA medical records dated in July 2004 suggest that the 
veteran was first treated for hypertension in May 2004.  He 
was not taking any blood pressure medication due to side 
effects from previously prescribed blood pressure 
medications.  At that time, his blood pressure readings were 
141/102 and 160/102.  In February 2005, his blood pressure 
reading was 138/100.  In June 2005, his condition was 
diagnosed as arterial hypertension which was uncontrolled.  
His blood pressure reading was 134/90.  Records dated in 
August 2005 and December 2005 show that his hypertension was 
well-controlled with readings of 139/94 and 133/80, 
respectively.  In January 2006, hypertension was in well-
controlled with medication.  At that time, he had no acute 
issues.

In a private medical opinion dated in December 2004, the 
physician opined that the veteran suffered from hypertension 
and that it was as least as likely as not due to his military 
service.  In January 2006, the physician opined that the 
veteran's hypertension was aggravated by service.

In July 2007, the veteran underwent a VA hypertension 
examination.  The examiner reviewed the veteran's claims file 
and opined that it is less likely than not that the veteran's 
hypertension was aggravated by his service.  The examiner 
further opined that the pre-existing hypertension was not 
aggravated beyond the natural progress of the disease during 
the veteran's service.  The veteran did not presently have 
any symptoms related to hypertension.

A September 2007 private medical report shows that the 
veteran was receiving treatment for hypertension.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that clear and unmistakable evidence 
shows that the veteran's hypertension preexisted service.  
The service medical records relate a history of pre-service 
treatment for hypertension.  Thus, the relevant issue becomes 
whether the preexisting hypertension was aggravated during 
the veteran's service.

The Board finds that the November 1967 service medical record 
narrative opinion and the July 2007 VA opinion are the most 
persuasive evidence.  The opinions that the veteran's 
hypertension was not aggravated by his service was made by a 
physician during service, and a VA examiner based upon a 
review of the claims file which includes service medical 
records, private medical opinions, and current blood pressure 
readings.

The Board has considered the private medical opinions dated 
in December 2004 and January 2006, that it is as least as 
likely as not that the veteran's hypertension was due to his 
military service, and that the veteran's hypertension was 
aggravated by his service.  However, those opinions are 
unsupported by clinical findings, a review of the claims file 
and medical history, and lack a rationale in support of the 
opinions, therefore lessening their probative value.

The veteran's post-service medical records are negative for 
any evidence of hypertension within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for hypertension until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence shows that the veteran now suffers from 
hypertension, the preponderance of the evidence does not show 
that the current hypertension was incurred in or aggravated 
during service.  Furthermore, the record includes competent 
and persuasive medical opinions that the veteran's 
hypertension was not aggravated by his service.

The Board finds that the weight of the post-service medical 
evidence does not demonstrate that the veteran's current 
hypertension is related to his service.  The Board recognizes 
the veteran's contentions as to the diagnosis and 
relationship between his service and back disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what she experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his 
hypertension began during, was aggravated during, or is a 
result of, service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current hypertension was incurred in 
service, was or aggravated by service or that hypertension 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for hypertension must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


